Citation Nr: 1724570	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from February 1987 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, declined to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disability. 

In December 2011, the Board reopened the Veteran's claim but remanded the reopened claim for additional evidentiary development, to include obtaining a VA examination and opinion.  In September 2015 and September 2016, the Board remanded the claim again to obtain any outstanding records and to obtain an addendum VA opinion.  The claim has been returned to the Board for further consideration.   As will be discussed below, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As noted by the Board in the prior remands, while the Veteran requested a Board hearing in his September 2008 Form 9, he did not report for the scheduled hearing, has not provided good cause for his failure to report for the hearing, and had not requested that it be rescheduled.  Accordingly, the Veteran's request for a hearing is deemed withdrawn.  See 20.704(d) (2016).

The Board has reviewed the Veteran Benefits Management System (VBMS) paperless claims file associated with the Veteran's claims.


FINDINGS OF FACT

The preponderance of the evidence fails to establish that a chronic psychiatric disability other than personality disorder was present in service or for several years thereafter, that a psychosis was demonstrated to a compensable degree within a year of discharge from service, or that a current psychiatric disability is etiologically related to the Veteran's active service or service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Letters dated in March 2008 and November 2016 contained the notice necessary regarding the claim decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's available service treatment records (STRs) and post-service private and VA treatment records are on file, as are his VA examination reports.  The Veteran was afforded the appropriate VA examinations and opinions for his claim in 2013, 2015 and 2017.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a December 2011 remand, the Board directed the AOJ to obtain (in pertinent part) STRs and service personnel records and to provide the Veteran with a VA examination.  In this regard, the Veteran's separation examination and a limited number of additional STRs are of record.  Multiple searches for his remaining STRs were unsuccessful.  The record shows that the Veteran was informed in May 2012 that the AOJ's attempts to obtain the additional STRs were not successful, and he was offered the opportunity to submit any STRs he might have in his possession.  The Veteran was also notified of the type of evidence that would tend to substitute for his missing STRs.  Service personnel records were obtained.  The Veteran was provided with a VA examination in May 2013.  In the December 2011, September 2015 and September 2016 remands, , the Board directed the AOJ to obtain (in pertinent part) VA treatment records.  VA treatment records were obtained in 2013, 2015 and 2016.  In the September 2015 and September 2016 remands, the Board (in pertinent part) requested that the AOJ obtain addendum medical opinions regarding the etiology of the Veteran's claimed psychiatric disability.  The requested VA medical opinions were obtained in October 2015 and January 2017.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271  .

After a careful review of the file, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  With chronic diseases, such as psychoses, shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303 (c).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is seeking service connection for a psychiatric disability.  He has asserted that he was treated for chronic depression during service and was also diagnosed with bipolar disorder after being Court Martialed.  In addition, the Veteran has asserted that he became depressed and tried to commit suicide after having altercations with his commanding officer, although records of this treatment and events cannot be located.  The Veteran claims that the Army purposely lost a portion of his service records, which confirmed that he had attempted suicide and had been diagnosed with bipolar disorder while on active duty.  See statements from the Veteran dated October 2006 and March 2008; November 2011 Informal Hearing Presentation.

Available STRs are negative for any complaints of clinical findings of psychiatric abnormalities.  These records showed that the Veteran had been afforded an October 1987 mental health evaluation in which he had been found to be psychiatrically sound "for any administrative action deemed appropriate by command."  Thereafter, the Veteran received a Chapter 14 (misconduct) discharge but only after undergoing an October 1987 separation examination that was negative for any history or current findings of psychiatric abnormalities.  

Service personnel records note that the Veteran enlisted for two years in February 1987.  However, he received a general discharge for misconduct, commission of a serious offense, after nine months of service.  Specifically, he was court martialed and found guilty of various offenses, including leaving his place of duty, disobeying an order, breaking restriction disrespect to an officer and damage to military property.  A September 1987 Army Memorandum notes that the Veteran was seen in the outpatient psychiatry clinic earlier that month for evaluation for behavior problems described as disrespectful and disobedient.  It was noted that the Veteran reportedly refused to comply with restriction or directions to perform extra duty since that time and threatened to commit suicide if sent to jail.  He had previously been given a diagnosis of immature personality disorder in August 1987.  

Following service, the Veteran submitted a claim for VA compensation benefits in November 1987.  He made no complaints of psychiatric disability at that time. 

A January 1988 VA examination report is negative for history, complaints, or findings of mental health problems. 

In August 1989, the Veteran submitted another claim for VA compensation benefits; he made no complaints of psychiatric disability at that time.

In January 1997, the Veteran submitted a claim of service connection for a psychiatric disability.  He stated that depression had been diagnosed in service and that he had recently been treated again for depression.

VA treatment reports dated from January 1997 to February 1997 show that the Veteran was hospitalized and diagnosed with dysthymic disorder.  He reported a history of depression over the last year, with increased feelings of depression over the previous month.  He indicated that this was his first psychiatric hospitalization.  The Veteran stated that he was depressed because he had a lot of problems and was unable to get custody of his children.  He reported that he spent 10 months in jail the previous year for charges of aggravated battery.  His grandmother also died that year.  The examiners also noted that the Veteran had a history of alcohol and illegal drug abuse, which had persisted both during and after service.  The Veteran also reported a suicide attempt on at least one occasion in 1986. 

VA medical records note that the Veteran was next seen in August 2001 with complaints of feeling down.  Diagnosis was depression.  VA treatment records show that the Veteran next returned to VA for help with his depression in April 2003.  He was diagnosed with and treated for recurrent depressive disorder with some anxiety and paranoid personality traits. 

September 2004 private hospitalization records show that the Veteran was involuntarily admitted after being in jail for 23 days due to charges of petit theft.  He reported a history of hearing voices telling him to hurt other persons and current feelings of depression, poor sleep, and hearing voices telling him to hurt himself.  He reported a poor memory and confusion.  He also reported current marijuana and cocaine use.  During his treatment, bipolar disorder was ruled out.  His diagnoses at discharge included: psychotic disorder not otherwise specified; rule out schizoaffective disorder by history; polysubtance abuse and dependence (alcohol, cocaine and marijuana); and personality disorder.

An August 2006 VA vocational rehabilitation assessment indicates the Veteran's long history of social and legal problems that collectively hindered his ability to obtain gainful post-service employment.  That report further indicates that the Veteran continued to suffer from the effects of substance abuse and that he currently met the diagnostic criteria for clinical depression and co-morbid personality disorder. 

June 2011 VA treatment records note that the Veteran reported a history of depression, bipolar disorder and prior substance abuse.  In a June 2011 mental health outpatient note, the clinician stated that he had presumed the Veteran's symptoms of bipolar disorder were secondary to his drug use, but the Veteran indicated the symptoms began prior to his first reported substance abuse.  The clinician noted that the Veteran first sought psychiatric treatment from VA in 1997, at which time it was already established that the Veteran had a drug problem.  The clinician also noted that the Veteran denied being suicidal but described what some significant mood changes; however, the clinician stated, "again I am not certain that this constitutes a typical bipolar problem or a secondary situation due to chronic use of marijuana, alcohol and other hallucinogenic drugs."  The diagnoses were listed as bipolar disorder and polysubstance abuse.  A November 2013 VA Social Work Telephone Encounter Report notes that he Veteran called the Health Care for Homeless Veterans telephone line and said he "always" had been using alcohol, cocaine, and marijuana, and that the longest time he had been clean was six months with three of those months being in a treatment program.  He indicated that he wanted to sue the public housing authority for not providing him with a voucher and that he was treated poorly by them, stating that they did not issue the voucher to him because they thought he was untrustworthy and lying.

The Veteran was afforded a VA examination in May 2013.  The Veteran reported being clean and sober and denied having any symptoms of mania or persistent depression.  After examination and a review of the records, the VA examiner determined the Veteran did not have a diagnosis of bipolar disorder or depressive disorder.  The examiner provided a rationale that the diagnosis of bipolar disorder was very likely a misdiagnosis.  The examiner also noted that the Veteran's alcohol and drug dependence was in full sustained remission.  Instead, the VA examiner rendered a diagnosis of a personality disorder and stated the Veteran did not have a separate acquired psychiatric disorder superimposed on that personality disorder in service. 

In an October 2015 addendum, the same VA examiner stated there is evidence that, due to drug use in the past, the Veteran may have been misdiagnosed with bipolar disorder or depression, again noting that the Veteran denied any relevant symptoms on the previous examination and that he was an unreliable historian and had a desire for financial gain.  The examiner noted that the Veteran had been incarcerated in 2014, and stated that he had "a pattern of deceit and misconduct which continue 28 years after his less than honorable discharge."  The VA examiner also stated that the Veteran's personality disorder and substance abuse pre-existed his military service and were not aggravated by service.

A VA addendum medical opinion was obtained in January 2017.  As regards the diagnosed personality disorder, the VA physician opined:

The Veteran had a personality disorder during active service, as is noted in his record.  The record stands for itself.  He did not have a separate acuired [sic] psychiatric disorder superimposed on that personality disorder in service.  His only psychiatric diagnosis during his service in the Army was [p]ersonality disorder.  His pattern of misconduct during service is part of this diagnosis.  Regarding his "suicide attempt" the following was noted: "He claims that he was suicidal, but records indicate that he didn't want to pull extra duty and bragged about how he was going to get out of it."  This is not an authentic suicide attempt but rather a manipulative gesture.  He got into trouble during his 9 months and had mounting legal problems with the Army.  He felt his NCO was out to get him, but records indicate that he was charged with disrespect.  

Regarding the rationale in support of his personality disorder being a pre-existing condition, personality disorders are developmental in nature, often traceable back to adolescence or early adulthood; therefore, they are considered to preexist military service.  They affect two or more of the following areas: cognition, affectivity, interpersonal functioning and impulse control.  Because the [V]eteran's report is unreliable, it would be unlikely that he would divulge a childhood history of maladaptive behavior, but he did report fighting as a child.

As regards the other psychiatric diagnoses noted in the record, the VA physician stated:

The [V]eteran was diagnosed with depressive disorder, alcohol dependence, substance abuse, legal problems, adjustment disorder, malingering, [a]ntisocial personality disorder, [m]ajor [d]epressive disorder, [b]ipolar disorder and [p]olysubstance abuse (the latter two diagnoses made at the same time.)

It is the opinion of the undersigned examiner that the validity of the following diagnoses are in question: [d]epressive disorder, adjustment disorder, [m]ajor depressive disorder, and [b]ipolar [d]isorder.  This is not to fault the clinical providers, who must make decisions to provide quick and therapeutic responses to given complaints, without the benefit of hindsight.  The [V]eteran's current treatment record . . . appears to lack any actual psychiatric treatment since 2013.  

The primary diagnoses in the [V]eteran include [p]ersonality disorder, substance dependence, and alcohol dependence.  Secondary diagnoses include legal problems and malingering.

Finally, the VA physician opined, "the [V]eteran's response to his punishment was typical of a personality disorder.  In an attempt to avoid duty, he claimed that he was suicidal and then bragged about getting out of work."  Additionally, the VA physician opined, "The [V]eteran's psychiatric disorder was NOT caused by or aggravated by his service connected right thyroid disability.  There is no evidence that thyroid disorders cause personality disorders or substance/alcohol dependence."

After reviewing the evidence of record, the Board finds that service connection is not warranted. 

The Board finds that although a personality disorder was diagnosed during service and thereafter, personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303 (c).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  In this regard, STRs do not reveal that a chronic psychiatric disability was noted in service.  Moreover, the 2017 VA examiner stated that the Veteran did not have a separate acquired psychiatric disorder superimposed on his personality disorder.  There is no medical opinion to the contrary.

With respect to alcohol and drug dependence, it is important to note that pursuant to 38 U.S.C.A. § 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct.  See 38 C.F.R. § 3.301 (c)(3).  However, "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  Id.  Such is not shown to be the case here.  A review of the medical records does not indicate that the Veteran's substance abuse was linked to a service-connected disability.  See January 2017 VA medical opinion. 

With regard to the remaining variously noted psychiatric disorders of record, the Board again notes that the Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service. Again, the 2017 VA examiner opined that the Veteran's pattern of misconduct was indicative of personality disorder.  The 2017 VA examiner further opined that while the Veteran complained of various psychiatric symptoms after service (beginning 10 years after service as noted above), the only definitive  diagnoses remain substance abuse and personality disorder.  While there are clearly indications of depression and bipolar disorder in the post-service treatment reports, after reviewing the evidence of record, the Board concludes that the record includes no medical treatment/evaluation report that shows a definite diagnosis in this regard.  As pointed out by the VA examiner above, the Veteran's personality disorder and substance abuse were the cause of his noted psychiatric symptoms.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, while the Veteran was noted to have depression and/or bipolar disorder by his various treatment providers' criteria for such a diagnosis, the VA examiner found that the criteria for these disabilities were not met, and provided reasons and bases, as noted above.  

Finally, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service or service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to provide an etiological opinion as to the development of a psychiatric disorder, which is not capable of lay observation, unlike ringing in the ears, varicose veins, or a broken leg.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence is not competent in this regard.

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disability.  Accordingly, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


